UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¢ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-14740 North American Nickel Inc. (formerly Widescope Resources Inc.) (Exact name of Registrant as specified in its charter) Province of British Columbia, Canada (Jurisdiction of incorporation or organization) #301 – 260 West Esplanade, North Vancouver, British Columbia, Canada V7M 3G7 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered None None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Shares, no par value Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common shares as of the close of the period covered by the annual report: 55,058,193 inclusive of the conversion of the outstanding Series 1 Convertible Preferred Shares Indicate by check mark if the registrant is a well-known seasoned issuer.oYes¢No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.oYes¢No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.¢YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. oLarge accelerated fileroAccelerated filer¢Non-accelerated filer Indicate by check mark which financial statement item the registrant has elected to follow. ¢Item 17oItem 18 If this is an annual report, indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.oYes¢No Unless otherwise indicated, all references herein are expressed in Canadian dollars and United States currency is stated as “U.S.$.” THIS SUBMISSION SHOULD BE CONSIDERED IN CONJUNCTION WITH PREVIOUSLY FILED FORMS 20-F AND 6-K.THE AUDITED FINANCIAL STATEMENTS AND NOTES THERETO ATTACHED ARE AN INTEGRAL PART OF THIS SUBMISSION. FIRST TIME APPLICATION OF INTERNATIONAL FINANCIAL REPORTING STANDARDS Effective from January 1, 2010, the Company adopted International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board.Unless otherwise stated, all information presented herein has been prepared in accordance with IFRS and all prior period amounts have been reclassified to conform with IFRS.These are the Company’s first consolidated financial statements prepared in accordance with IFRSs and IFRS 1 First-time Adoption of International Financial Reporting Standards has been applied. Please note that our prior annual financial statements were prepared in accordance with Canadian generally accepted accounting principles, which may not be comparable to IFRS.Please refer to Note 19 of our annual financial statements included herein for a discussion on the impact of our transition from Canadian generally accepted accounting principles to IFRS. ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not required ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not required ITEM 3.KEY INFORMATION A. Selected financial data. The following selected financial data has been extracted from the consolidated financial statements for the last five years which the consolidated financial statements for the years 2007-2009 have been prepared pursuant to Canadian generally accepted accounting principles (“GAAP”) and the consolidated financial statements for the years 2010 and 2011 have been prepared in accordance with International Financial Reporting Standards (“IFRS”). The Company adopted IFRS in accordance with IFRS 1 – First-time Adoption of International Financial Reporting Standards (“IFRS 1”) with a transition date of January 1, 2010.Where material differences exist between Canadian and US GAAP, corresponding comparison data has been provided in US GAAP for clarity. North American Nickel Inc. (formerly Widescope Resources Inc.) (the “Company”) was incorporated on September 23, 1983. The Company changed its name from Widescope Resources Inc. to North American Nickel Inc. effective April 19, 2010. The Company’s principal business activity is the exploration of natural resource properties. Effective April 19, 2010 the Company’s shareholders approved a special resolution to reorganize the Company’s capital structure by consolidating in a reverse stock split the existing common shares on the basis of each two (2) old shares being equal to one (1) new share and concurrently increasing the authorized capital of the Company from 100,000,000 common shares without par value to an unlimited number of common shares without par value. All references to common shares, stock options, warrants and weighted average number of shares outstanding in this Form 20-F retroactively reflect the share consolidation unless otherwise noted. The net effect of the above was to reduce the existing outstanding common shares from 10,883,452 to 5,441,730. 2 North American Nickel Inc. (formerly Widescope Resources Inc.) Selected Financial Data in accordance with United States GAAP for the years 2009, 2008 and 2007 Selected Financial Data in accordance with IFRS for the years 2011 and 2010 (Expressed in Canadian Dollars) Years Ended December 31 Net operating revenues $
